Citation Nr: 1528970	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for major depressive disorder.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the San Juan, Puerto Rico RO.  

As an initial matter, as the Veteran's current claim for service connection filed in January 2010 is based on a new diagnosis, major depressive disorder, which was not of record at the time the case was last decided in December 1982, the Veteran's claim is separate and distinct from his previously denied claims for service connection for a nervous condition and anxiety reaction.  Therefore, a new and material analysis is not warranted, and the Board will adjudicate the claim on the merits.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board has recharacterized the issue on appeal accordingly.  

The issue of clear and unmistakable error (CUE) in a December 1974 rating decision has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A December 1974 rating decision denied service connection for anxiety reaction.  In a December 2010 statement, the Veteran raised the claim of CUE in the December 1974 rating decision.  A favorable decision with respect to the CUE claim referred herein may render moot the Veteran's appeal with regard to service connection for major depressive disorder.  

Additionally, the Veteran is seeking a TDIU rating.  The Board finds that the claim for a TDIU rating is deferred pending the outcome of the claim of CUE in the December 1974 rating decision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's appeal until the AOJ adjudicates, in the first instance, his CUE claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  In light of the foregoing, the Board has no discretion and must remand this case for initial consideration of the Veteran's inextricably intertwined CUE claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should adjudicate the issue of CUE in the December 1974 rating decision that denied service connection for anxiety reaction.  

2. The AOJ should then review the record and readjudicate the claim of service connection for major depressive disorder on the merits.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

